 1                                                                     FILED
 2                                                                      DEC - 2 2019
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                       Case No. l 9CR2161-H
10                              Plaintiff,
                                                     Booking No. 71279-053
11                       V.

12   JOHN SWITZER (2),                               JUDGMENT AND ORDER
                                                     OF DISMISSAL
13                              Defendant.
14
15
16           Based upon the oral motion of the United States, the Court grants the
17   government's motion to dismiss without prejudice the Indictment in the above entitled
18   case against defendant John Switzer. The defendant is hereby discharged as to this case
19   only.
20           IT rs   so ORDERED AND ADJUDGED.

                                              mlUA-~ L.~
21
22           DATED: December2,2019
23                                           HONORA~MARIL~F
                                             UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                               -1-
